TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00109-CV



                                     In the Interest of M. S.


      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 231913-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Kurios M. Harvey, proceeding pro se, filed a notice of appeal from the

district court’s order establishing the parent-child relationship between Harvey and his biological

daughter, M.S., and ordering Harvey to pay child support. The notice of appeal was filed with this

Court on March 3, 2009.

               The clerk’s and reporter’s records were due in this Court on May 14, 2009. On

June 10, 2009, we received notice from the court reporter that Harvey had not requested a reporter’s

record. We also received notice from the district clerk’s office that Harvey had neither paid, nor

made arrangements to pay, for the clerk’s record.

               On July 15, 2009, this Court sent notice to Harvey’s last known address that the

clerk’s record was overdue. We requested that Harvey make arrangements for the record and submit

a status report regarding this appeal on or before July 27, 2009. We further informed appellant that

failure to do so may result in the dismissal of this appeal for want of prosecution. On August 6,

2009, the notice was returned to this Court as undeliverable.
               We have been unable to locate a forwarding address for Harvey. Nor have we

received any communication from Harvey in the more than six months since his notice of appeal was

filed. Because Harvey has not paid or made arrangements to pay for the record, provided this Court

with a means to reach him, or contacted this Court in any manner in the more than six months

since his notice of appeal was filed, we dismiss the appeal for want of prosecution. See Tex. R. App.

P. 42.3(b).




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: September 30, 2009




                                                 2